Plaintiff filed bill to quiet title to a small strip of inclosed land. Among others, he made township of Park a defendant on the allegation that it had asserted some interest in the land. No defense was made, except by the township. Plaintiff had decree. The defendant township has appealed. *Page 455 
We need not consider the findings and conclusions of the trial judge given as his reasons for decree. They are challenged by no one having interest in the subject-matter. The township asserted an easement of highway, but established none.
The record shows affirmatively that the township has no interest or right in the land, no highway by user, gift, purchase, establishment, or condemnation, nor any other interest.
Affirmed, with costs.
McDONALD, C.J., and POTTER, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred.